DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 16, 17-19, 21-26, 29 are amended in the reply filed on 01/12/2022; claims 2, 6-11, 13-15, 20, 27-28 have been cancelled. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9-12, filed 01/12/2022, with respect to claims 1, 3-5,12, 23-26, 29 have been fully considered and are persuasive.  The 112 (a), 112 (b), 103 rejections of 10/13/2021 have been withdrawn. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9-10, filed 08/09/2021, with respect to claims 16-19, 21-22 have been fully considered and are persuasive.  The 103 rejection of 05/07/2021 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Influencing elements (depressions or insert pieces in depressions, para. [0026]) in claims 1, 3-5, 12, 16-19, 21-26, 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-5, 12, 16-19, 21-26, 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a susceptor (1) for a chemical vapor deposition (CVD) reactor, the susceptor (1) comprising a flat body (1) with a circular surface section (3) having a center (Z), arranged on a broad side (2) of the flat body (1), on which a substrate holder (13) is supported, wherein the circular surface section (3) has channels (5), open in a direction of the substrate holder (13), that are connected in terms of flow to an in-feed opening (9) arranged at the-an end of a gas supply line (8), such that by feeding a gas flow through the respective channels (5) into a space between a lower face of the substrate holder (13) and a plane of the circular surface section (3), the substrate holder (13) is lifted into a ventilated position and is rotationally driven by an azimuthal velocity component of the gas flow about the center (Z) of the circular surface section (3), wherein one or more influencing elements (10, 11), which influence a transfer of heat between a substrate and the substrate holder (13), are arranged in the circular surface section (3), the one or more influencing elements (10, 11) comprising insert pieces (11) that are inserted in depressions (10) of the circular surface section (3), the insert pieces (11) made from a material that has a different specific thermal conductivity from that of the susceptor (1), 
However the prior art of record fails to teach or suggest and wherein at least a portion of the one or more influencing elements (10, 11) and at least a portion of the channels (5) lie on a common azimuthal line that is concentric with the circular surface section (3) having the center (Z), as set forth in the claims.  The apparatus of Ruda Y Witt and Son fail to disclose the limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
However the prior art of record fails to teach or suggest the one or more influencing elements are arranged on the circular surface section of the susceptor, are configured as elevations of the susceptor that project from the plane of the circular section into the space between the lower face of the substrate holder and the plane of the circular surface section, as set forth in the present claims. The apparatus of Ruda Y Witt in view of Kaneno fail to disclose the limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
However the prior art of record fails to teach or suggest the open depression comprises a floor which is closed such that the gas cannot enter into the open depression through the floor, and the peripheral wall is closed such that the gas cannot enter the open depression through the peripheral wall, as set forth in the present claims.  The apparatus of Ruda Y Witt in view of Kaneno fail to disclose the limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100200545 discloses a substrate holder with depressions in a circular trend (Fig. 2A).  US 20170125258 discloses influencing elements adjacent the substrate in the substrate holder (Fig. 14-15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718